People v Raymond (2017 NY Slip Op 03537)





People v Raymond


2017 NY Slip Op 03537


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2014-00230
 (Ind. No. 383/10)

[*1]The People of the State of New York, respondent,
vCarl Raymond, appellant.


Marianne Karas, Thornwood, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Daniel Bresnahan and Jared Chester of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered June 7, 2013, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing and voluntary because the Supreme Court failed to inquire into his mental capacity at the time of the plea allocution is unpreserved for appellate review (see People v Sulaiman, 134 AD3d 860, 861; People v Washington, 134 AD3d 963; People v Pelaez, 100 AD3d 803, 804; People v Perez, 65 AD3d 1167; People v Godfrey, 33 AD3d 623, 624). In any event, nothing in the record indicates a need for the court to have conducted a full inquiry into the defendant's mental health before accepting his plea of guilty (see People v Sulaiman, 134 AD3d at 861; People v Washington, 134 AD3d at 963-964; People v Godfrey, 33 AD3d at 624). Although the defendant previously had been found unfit to proceed in the criminal action, within the month before the plea proceeding, he was found fit to proceed, and his demeanor at the plea allocution and responses to the court's inquiries were appropriate (see People v Washington, 134 AD3d at 964; People v Godfrey, 33 AD3d at 624).
The defendant's contention that his plea of guilty was not knowing and voluntary because the Supreme Court failed to advise him that the sentence would include a period of postrelease supervision before he admitted to the factual allegations of the crime is also unpreserved for appellate review (see People v Murray, 15 NY3d 725, 727). In any event, this contention is also without merit, as the record demonstrates that the defendant was advised of the period of postrelease supervision at the plea allocution (see generally People v Louree, 8 NY3d 541, 545).
BALKIN, J.P., AUSTIN, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court